DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 7, 9, 14-18, 56, and 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterman (Pub. No. US 2006/0030943 A1) in view of Marnay et al. (Pat. No. US 5,713,899) and further in view of Heinz (Pub. No. US 2007/0239278 A1).
Regarding claims 1, 3, 4, 7, 9, 14-18, 56, and 57, Peterman discloses a cage 20 (figures 1-6), comprising: (a) a body 20 adapted for insertion into a space between a first bone and a second bone, wherein, wherein the body has a body distal end and a body proximal end (illustrated in figure 4): (i) the body comprises a first engagement plate 24 having a first engagement plate distal end positioned at the body distal end of the body and a first engagement plate proximal end positioned at the body proximal end of the body (figure 1), a second engagement plate 26 having a second engagement plate distal end positioned at the body distal end of the body and a second engagement plate proximal end positioned at the body proximal end of the body (illustrated in figure s (b,) the closeout is attachable to the first engagement plate, and (c) upon the application of energy to the body, the closeout is operable to extend and contact the second engagement plate, thereby closing out and retaining bone graft material in a cavity disposed between the first and second engagement plates, wherein the closeout is load bearing (the closeout is only functionally recited “the cage is operably attachable to a closeout...".  The claim language does not actually require a closeout. The cage is configured such that it can be attached to a shape memory closeout.  For example, a piece of shape memory material can be placed between the first and second engagement plates to retain bone graft material therein).  The space comprises a cut or fracture between adjacent segments of a bone (the “space” is a recitation of intended use.  The device of Peterman is configured such that it could be placed in a space comprising a cut or fracture between adjacent segments of a bone if one so desires).  The body 20 is load bearing (paragraph 0040).
Peterman discloses the claimed invention except wherein the cage comprises: a first pair of legs integral to the body at the first engagement plate proximal end and adapted to engage the first bone at a second portion of the surface of the first bone, wherein the second portion of the surface of the first bone is exterior to the space; and a second pair of legs integral to the body at the second engagement plate proximal end and adapted to engage the second bone at a second portion of the surface of the second bone, wherein the second portion of the surface of the second bone is exterior to the space, wherein the first pair of legs and the second pair of legs are situated so they do not impede the disposal of bone grafting material into the cavity between the 
Marnay et al. teaches wherein the cage (figure 4) comprises: a first leg 5 integral to the body 1 at the proximal/trailing end of the body and adapted to engage the first bone at a second portion of the surface of the first bone, wherein the second portion of the surface of the first bone is exterior to the space (figure 4); and a second leg 6 integral to the body 1 at the proximal/trailing end of the body and adapted to engage the second bone at a second portion of the surface of the second bone (figure 4), wherein the second portion of the surface of the second bone is exterior to the space; wherein the first and second legs do not impede disposal of the bone grafting material through 
Heinz teaches wherein an implant comprises bone anchoring elements in the form of: a first pair of legs 801 secured to the body 821/841 (figure 8E) and adapted to engage the first bone at a second portion of the surface of the first bone, wherein the second portion of the surface of the first bone is exterior to the space (figure 8E); and a second pair of legs 801 secured to the body and adapted to engage the second bone at a second portion of the surface of the second bone, wherein the second portion of the surface of the second bone is exterior to the space (figure 8E), wherein the first pair of legs and the second pair of legs are situated so they do not impede the disposal of bone 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the cage disclosed by Peterman to comprise a first leg integral to the body at the first engagement plate proximal end and adapted to engage the first bone at a second portion of the surface of the first bone, wherein the second portion of the surface of the first bone is exterior to the space; and a second leg integral to the body at the second engagement plate proximal end and adapted to engage the second bone at a second portion of the surface of the second bone, wherein the second portion of the surface of the second bone is exterior to the space; wherein the first and second legs are situated so they do not impede the disposal of the bone grafting material in the cavity between the first and second engagement plates; wherein the first leg is operable to deform so as to move, engage and provide fixation in the first bone; wherein the first leg is integral to the first engagement plate and the second leg is integral to the second engagement plate; wherein the first leg and the second leg comprise shape memory material and are adapted to transition to an end use shape upon the application of energy thereto; wherein, upon the application of energy thereto, the first leg contracts toward the first engagement plate and the second leg contracts toward the second engagement plate; wherein the contraction of the first leg toward the first engagement plate is operable to create compressive forces between the first leg and the first engagement plate, and (b) the contraction of the second leg toward the second engagement plate is operable to create compressive forces between the second leg and the second engagement plate, as taught by Marnay et al., for the purpose of 
	It would have been further obvious to a person having ordinary skill in the art at the time the invention was made to modify the first leg to be a first pair of legs secured to the body and adapted to engage the first bone at a second portion of the surface of the first bone, and to modify the second leg to be a second pair of legs secured to the body and adapted to engage the second bone at a second portion of the surface of the second bone, wherein the first pair of legs and the second pair of legs are situated so they do not impede the disposal of bone grafting material through the first and second apertures into the cavity between the first and second engagement plates as taught by Heinz, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It is noted that, as modified, the pairs of legs will extend laterally relative to the first and second apertures, so they will not impede the disposal of bone grafting material through the first and second apertures into the cavity.


    PNG
    media_image1.png
    467
    836
    media_image1.png
    Greyscale
 Regarding claims 34-36, and 38, Peterman discloses a method of reorienting a first bone and second bone, comprising: a) providing an inter-vertebral cage 20 comprising i) a body 20 adapted for insertion into a space between a first bone and a second bone, wherein, wherein the body has a body distal end and a body proximal end (illustrated in figure 1): (A) the body comprises (I) a first engagement plate 24 having a 
Peterman discloses the claimed invention except wherein the cage comprises a bone anchoring element in the form of a first pair of legs integral to the body at the first engagement plate proximal end, and a second pair of legs integral to the body at the second engagement plate proximal end, wherein the first pair of legs and the second pair of legs are situated so they do not impede the disposal of the bone grafting material in the cavity between the first and second engagement plates; wherein the method comprises inserting the first pair of legs into the first bone and the second pair of legs into the second bone such that the body resides between the first bone and the second 
Marnay et al. teaches wherein the cage 1 comprises a first leg 5 integral to the body at the proximal/trailing end, and a second leg 6 integral to the body 1 at the proximal/trailing end (figure 4); wherein the first leg and the second leg are situated so they do not impede the disposal of the bone grafting material in the cavity between the first and second engagement plates; wherein the method comprises inserting the first leg 5 into the first bone and the second leg 6 into the second bone such that the body 1 resides between the first bone and the second bone (figure 4; col. 2, lines 48-62), wherein (i) the first leg 5 is inserted into the first bone at a second portion of the surface 
Heinz teaches wherein a vertebral implant comprises bone anchoring elements in the form of a first pair of legs 801 secured to the body 821/841, and a second pair of legs 801 secured to the body 821/841, wherein the first pair of legs 801 and the second pair of legs 801 are situated so they do not impede the disposal of the bone grafting material in the cavity between the first and second engagement plates (figure 8E).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the cage disclosed by Peterman such that the cage comprises a first leg integral to the body at the first engagement plate proximal end, and a second leg integral to the body at the second engagement plate proximal end; wherein the first and second legs are situated so they do not impede the disposal of the bone grafting material in the cavity between the first and second engagement plates; 
It would have been further obvious to a person having ordinary skill in the art at the time the invention was made to modify the first leg to be a first pair of legs secured to the body and adapted to engage the first bone at a second portion of the surface of the first bone, and to modify the second leg to be a second pair of legs secured to the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Response to Arguments
Applicant's arguments filed 7/2/2021 have been fully considered but they are not persuasive. 
Applicant’s amendments have overcome the 35 U.S.C. 112 rejections and the objections to the drawings by removing the new matter.
Applicant’s arguments regarding the rejection of the claims over Peterman in view of Marnay are not persuasive.  The claims require “a spacing member coupling the first engagement plate distal end with the second engagement plate distal end”.  Applicant’s argument hinges on the allegation that the spacing member 28 of Peterman is located at the distal end of the body of Peterman.  However, the office respectfully disagrees.  The office interprets the spacing member 28 of Peterman to be located at the proximal/trailing end of the device.  The term “coupling” does not require direct engagement of the spacing member with the distal ends of the engagement plates.  The spacing member of Peterman is located at the proximal/trailing end, but it couples the first engagement plate distal end with the second engagement plate distal end because it couples the two engagement plates (and therefore their distal ends) to each other.  The office modifies Peterman to include legs as taught by Marnay at the 

    PNG
    media_image1.png
    467
    836
    media_image1.png
    Greyscale

Applicant’s arguments regarding the rejection of the dependent claims are not persuasive for the same reasons listed above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773